BARNARD, P. J.
The respondent has moved to dismiss the appeal on the ground that no transcript has been filed and that the time for preparing a record has expired.
It appears from the certificate of the county clerk that judgment was entered on June 5, 1939; that a motion for new trial was denied on August 4, 1939; that notice of appeal and notice to the clerk to prepare a transcript was filed on August 17, 1939; that on September 29, 1939, an order was made terminating proceedings for the preparation of a transcript; that that order has not been appealed from and that no proceedings are pending for the settlement of a bill of exceptions or for the preparation of a transcript on appeal.
The order terminating proceedings for the preparation of a transcript having become final, no transcript having been prepared or filed, and no appearance having been made by the appellant in response to notice of this motion, the motion to dismiss the appeal must be granted. (Olinger v. Pacific Greyhound Lines, 18 Cal. App. (2d) 104 [62 Pac. *306(2d) 1406]; Wood v. Peterson Farms Co., 131 Cal. App. 312 [21 Pac. (2d) 468].)
The appeal is dismissed.
Marks, J., and Griffin, J., concurred.